        Case 3:15-cv-00675-JBA Document 1061 Filed 12/17/18 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                       Plaintiff,

       v.                                               Civil Action No. 3:15-cv-675 (JBA)

IFTIKAR AHMED,

                       Defendant, and

IFTIKAR ALI AHMED SOLE PROP; et al
                                                        December 17TH, 2018
                       Relief Defendants.




DEFENDANT’S EMERGENCY MOTION FOR RELEASE OF FUNDS FOR APPELATE
     COUNSEL'S FEES FOR THE SECOND CIRCUIT COURT OF APPEALS


       The pro se Defendant humbly submits this Motion seeking the immediate release of

funds for the specific purpose of paying for counsel's fees to represent the Defendant at the

Second Circuit Court of Appeals.



I.     CONTEXT AND BACKGROUND:

       On 29TH March 2018, the esteemed Court granted [Doc. #835] the Plaintiff's Motion for

Summary Judgment on Liability; on 06TH September, 2018, the esteemed Court granted [Doc.

#955] the Plaintiff's Motion for Remedies and Judgment; and on 14TH December 2018, the

esteemed Court issued a final amended judgment against the Defendant [Doc. #1054].




                                                 1
            Case 3:15-cv-00675-JBA Document 1061 Filed 12/17/18 Page 2 of 6



           On the dame day, the esteemed Court also issued a Ruling [Doc. #1052] on the

Defendant's Rule 60(b) motion for relief from final judgment and to stay the final judgment. In

that ruling, the esteemed Court acknowledged the Defendant's submission that "he has no issue

with the asset freeze remaining on all assets while the appeal(s) is pending…a nominal and

appropriate amount of funds to be released so that he can hire qualified counsel to represent him

on appeal."1



II.        ARGUMENTS:



1.         Balance of equity warrants the release of funds for counsel's fees.

           The Second Circuit Court of Appeals (or the "Second Circuit") only deals with matters of

law and legal questions. The pro se Defendant is not a lawyer and has no legal training or

education whatsoever. The Defendant needs the guidance and the assistance of qualified counsel

to be able to articulate and present legal arguments in a manner and form acceptable to the

Second Circuit. Without qualified appellate counsel, the Defendant would be severely

prejudiced in his appeal.

           Furthermore, the esteemed Court has ordered the continuation of the asset freeze on the

entirety of the Defendant and the Relief Defendants' assets pending appeal. Even if one ignores

the Defendant's assets at Oak, there remains significantly more assets frozen than the amount of

monetary judgment determined by this esteemed Court - many millions more.

           Therefore, the balance of equity warrants that the Defendant be allowed and financially

empowered to retain qualified counsel to represent him at the Second Circuit.



1
    Doc. #1052 pp. 5.
                                                   2
           Case 3:15-cv-00675-JBA Document 1061 Filed 12/17/18 Page 3 of 6



2.     The request is timely.

       Now that the esteemed Court has issued its amended final judgment, the request for fees

to pay for the appellate counsel is timely, and indeed urgent.



3.     The esteemed Court retains jurisdiction to release funds for appellate counsel's fees.

       Even as the litigation has moved now to the appeals stage, the esteemed Court retains

jurisdiction in so far as the asset freeze is concerned and since all assets remain frozen pending

the appellate process, the esteemed Court has the jurisdiction to release funds for the appellate

counsel representing the Defendant.



4.     Amount of funds requested to be released is appropriate for the purposes.

       While the Defendant is unable to get any counsel to agree to represent him without the

evidence that he will be able to pay for their services, informal discussions would lead him to

believe an amount of $500,000 (Five Hundred Thousand Dollars) would be sufficient for the

Defendant to be able to retain qualified counsel to represent him at the Second Circuit. Were

the esteemed Court to order the availability (and release post engagement) of such funds

appropriate for the appeals process to pay appellate counsel's fees, the Defendant would then

reach out to qualified counsel to acquire their consent to represent the Defendant at the Second

Circuit.



IV.    CONCLUSION:

       WHEREFORE, in conclusion, the pro se Defendant’s Motion respectfully begs the

esteemed Court to release an amount of $500,000 (Five Hundred Thousand US Dollars only) to

be paid directly to his (to be determined) counsel in the United States to represent the Defendant
                                                 3
         Case 3:15-cv-00675-JBA Document 1061 Filed 12/17/18 Page 4 of 6



at the Second Circuit for purposes of the appeal only, and hence this motion be granted in full

immediately along with any other relief as the Court may deem appropriate.




                                             Respectfully Submitted,



Dated:         December 17TH, 2018           /s/ Iftikar Ahmed
                                             ____________________________
                                             Iftikar A. Ahmed
                                             C/O Advocate Anil Sharma
                                             Government Place East
                                             Kolkata 700069, India
                                             Tel: +91.98.30.089.945
                                             Email: iftyahmed@icloud.com
                                             Pro Se




                                                4
        Case 3:15-cv-00675-JBA Document 1061 Filed 12/17/18 Page 5 of 6



CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:

Mr. Nicholas P. Heinke                             Mr. Mark L. Williams
U.S. Securities and Exchange Commission            U.S. Securities and Exchange Commission
Byron G. Rogers Federal Building                   Byron G. Rogers Federal Building
1961 Stout Street, Ste. 1700                       1961 Stout Street, Ste. 1700
Denver, CO 80294                                   Denver, CO 80294
(303) 844-1071                                     (303) 844-1027
Email: heinken@sec.gov                             Email: williamsml@sec.gov

Mr. Paul E. Knag                                   Mr. Steven Gabriel Hayes Williams
Murtha Cullina, LLP                                Harris, St. Lauren & Chaudhry LLP
177 Broad Street, 4th Floor                        40 Wall Street, 53rd Floor
Stamford, CT 06901                                 New York, NY 10005
(203) 653-5400                                     (212) 397-3370
Fax: (203) 653-5444                                Fax: (212) 202-6206
Email: pknag@murthalaw.com                         Email: ghayeswilliams@sc-harris.com

Mr. Jonathan Harris                                Mr. L. Reid Skibell
Harris, St. Laurent & Chaudhry LLP                 Harris, St. Laurent & Chaudhry LLP
40 Wall Street, 53rd Floor                         40 Wall Street, 53rd Floor
New York, NY 10005                                 New York, NY 10005
(646) 395-3481                                     (917) 512-9466
Fax: (212) 202-6206                                Fax: (212) 202-6206
Email: jon@sc-harris.com                           Email: rskibell@sc-harris.com

Ms. Priya Chaudhry                                 Ms. Kristen Luise Zaehringer
Harris, St. Laurent & Chaudhry LLP                 Murtha Cullina, LLP
40 Wall Street, 53rd Floor                         177 Broad Street, 4th Floor
New York, NY 10005                                 Stamford, CT 06901
(212) 785-5550                                     (203) 653-5406
Fax: (212) 202-6206                                Fax: (860) 240-5758
Email: priya@sc-harris.com                         Email: kzaehringer@murthalaw.com




                                               1
         Case 3:15-cv-00675-JBA Document 1061 Filed 12/17/18 Page 6 of 6



Dated:        December 17TH, 2018    /s/ Iftikar Ahmed
                                     ____________________________
                                     Iftikar A. Ahmed
                                     C/O Advocate Anil Sharma
                                     10 Government Place East
                                     Kolkata 700069, India
                                     Tel: +91.98.30.089.945
                                     Email: iftyahmed@icloud.com

                                     Pro Se




                                        2
